Tilghman C. J.
delivered the judgment of the Court, Yeates J. declining to give any opinion on account of his connection with the plaintiff in error.
The usual effect of a certiorari, is to stay the proceedings of the inferior jurisdiction; such likewise is the usual effect of a writ of error. But it has been settled, that in cases between landlord and tenant the certiorari shall not stay proceedings, the act of assembly intending to give landlords a speedy remedy. In order to preserve uniformity of principle, and to do equal justice to landlord and tenant, the writ of error should have no greater force than the certiorari. It might be presumed in the first instance, that the landlord was entitled to the possession, because the jury found so. But now that the first proceedings are reversed by the Court of Common Pleas, the presumption is in favour of the tenant. Had not the Court considered this as a case sui generis, the tenant would never have lost the possession, because the certiorari would have protected him. By allowing the writ of error no greater force than the certiorari, we place both parties on an equal footing, and of course do equal justice to both. I am therefore of opinion that the motion of the plaintiff in error should not be granted.
Motion denied;.